EMPLOYMENT AND NON-COMPETE AGREEMENT


This Employment and Non-Compete Agreement (“Agreement”) is made as of December
31, 2011, between WidePoint Solutions Corporation, a Delaware corporation (the
“Company”); WidePoint Corporation, a Delaware corporation (“WidePoint”); and
Michael Mansouri ("Employee").  The parties agree that the terms and provisions
of this Agreement are subject to and contingent upon the closing of the
acquisition of certain of the assets of Avalon Global Solutions, Inc. (“AGS”) by
the Company (the “Acquisition”).  Subject to the foregoing, the Company,
WidePoint and Employee hereby agree as follows:


1.           Employment.  The Company agrees to employ Employee in the
position(s) set forth herein, and Employee accepts such employment by the
Company upon the terms and conditions set forth in this Agreement, for the
period beginning on the date of this Agreement and ending upon termination
pursuant to Section 4 (the "Employment Period").


2.           Compensation and Benefits.


(a)           In consideration for the valuable services to be rendered by
Employee and for Employee’s agreement not to compete against the Company or
WidePoint as described in Section 6, the Company hereby agrees that commencing
on the closing date of the Acquisition and for a period of two (2) years
immediately thereafter, the Company will pay Employee a bi-monthly gross salary
at the annual rate of $150,000.00 per annum (the “Base Salary”). During such two
(2) – year period, the Base Salary will be reviewed annually by WidePoint for
merit increases and may, in WidePoint’s discretion, be increased. The Base
Salary of Employee after the second (2nd) anniversary of this Agreement shall be
determined by the Board of Directors of the Company and the Compensation
Committee of the Board of Directors of WidePoint.


(b)           Employee also shall be entitled to (i) reimbursement for actual
business expenses in accordance with WidePoint’s policies and procedures in
effect at that time; (ii) comparable combined paid vacation, sick leave, and
medical and other benefits consistent with those received by other similarly
situated employees of the Company except that a minimum annual vacation benefit
of 4 weeks shall apply; and (iii) bonus compensation, in an amount up to Fifty
Thousand Dollars ($50,000.00) per annum, as determined in the reasonable
discretion of the Board of Directors of the Company and the Compensation
Committee of the Board of Directors of WidePoint. Employee shall also be
entitled to receive stock options from WidePoint as determined in the reasonable
discretion of the Compensation Committee of the Board of Directors of
WidePoint.  Employee shall be covered by the directors and officers liability
insurance policy of WidePoint so long as Employee is the Chief Executive Officer
of the Company.

 
Page 1

--------------------------------------------------------------------------------

 


3.           Services.  During the Employment Period, Employee agrees (a) to
devote Employee's best efforts and substantially all of Employee's business time
and attention to the business affairs of the Company as its Chief Executive
Officer; (b) to render such services as the Company may from time to time
direct; (c) that Employee will not, except with the prior written consent of the
Company and WidePoint, become engaged in or render services for any business
other than the business of the Company and WidePoint; and (d) to follow the
policies and procedures of the Company and WidePoint, as set forth by the
Company and WidePoint from time to time, as well as all applicable federal,
state and local laws, rules and regulations.  Notwithstanding the provisions of
Section 3(c) above, it shall not be a violation of this Agreement for Employee
to (A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking or writing engagements or teach at educational
institutions, and (C) manage personal investments, so long as such activities do
not interfere with the performance of Employee’s responsibilities to the Company
in accordance with this Agreement or violate any provision of this Agreement.


4.           Termination.


(a)           The Employment Period will continue from the date of this
Agreement unless terminated earlier by (i) Employee’s death or permanent
disability, (ii) Employee’s resignation (other than for Good Reason, as
hereinafter defined) upon two hundred seventy (270) days prior written notice to
the Company and WidePoint, (iii) the Company and/or WidePoint for Cause, as
hereinafter defined or (iv) the Company without Cause. For the purposes of this
Agreement, the term “permanent disability” shall be as determined by the
relevant insurance company under the then-current health care and insurance
policies of the Company and/or WidePoint which are applicable to Employee.


(b)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence, without Employee’s written consent, of any of the following
circumstances (except in each case in connection with the termination of
Employee’s employment for Cause or disability or as a result of Employee’s death
or temporarily as a result of Employee’s illness or other absence): (i) a
material breach by the Company of any provision of this Agreement including, but
not limited to, (A) failure to pay Base Salary or benefits after the date when
due or (B) the failure to appoint Employee to the position provided for
herein, provided that, Employee provides the Company with written notice of such
breach specifying in reasonable detail the facts and circumstances alleged to
constitute such breach and the Company fails to cure such breach within thirty
(30) days after receipt of such notice; (ii) any material adverse alteration or
diminution of Employee’s position, duties or responsibilities under this
Agreement or the assignment to Employee of duties or responsibilities materially
inconsistent with Employee’s position as Chief Executive Officer of the
Company, provided that, Employee provides the Company with written notice of
such breach within ninety (90) days following the occurrence of such alteration,
diminution or assignment specifying in reasonable detail the facts and
circumstances alleged to constitute such alteration, diminution or assignment
and the Company fails to cure such alteration, diminution or assignment within
thirty (30) days after receipt of such notice, (iii) without Employee’s prior
written consent, the Company (or a successor, if appropriate) requires Employee
to relocate to a facility or location more than fifty (50) miles away from the
location at which Employee was working immediately prior to the required
relocation, or (iv) a reduction of more than fifteen percent (15%) in Employee’s
then-current Base Salary (other than as part of an across-the-board,
proportional salary reduction applicable to all similarly situated employees of
the Company).

 
Page 2

--------------------------------------------------------------------------------

 


(c)           For purpose of this Agreement, “Cause” shall mean (i) the repeated
failure or refusal of Employee to follow the lawful directives of the CEO of the
Company, WidePoint or their designee (except due to sickness, injury or
disabilities), provided that, the Company provides Employee with written notice
of such breach specifying in reasonable detail the facts and circumstances
alleged to constitute such breach and Employee fails to cure such breach within
thirty (30) days after receipt of such notice, (ii) gross inattention to duty or
any other willful, reckless or grossly negligent act (or failure to act when
directed) by Employee, which, in the good faith judgment of the Company and
WidePoint, materially injures the Company or WidePoint, including the repeated
failure to follow the lawful policies and procedures of the Company or
WidePoint, provided that, the Company provides Employee with written notice of
such breach specifying in reasonable detail the facts and circumstances alleged
to constitute such breach and Employee fails to cure such breach within thirty
(30) days after receipt of such notice, (iii) a material breach of this
Agreement by Employee, provided that, the Company provides Employee with written
notice of such breach specifying in reasonable detail the facts and
circumstances alleged to constitute such breach and Employee fails to cure such
breach within thirty (30) days after receipt of such notice, (iv) the conviction
by Employee of (other than traffic violations) a felony or other crime involving
moral turpitude or the commission by Employee of an act of financial dishonesty
(which for purposes of this Agreement shall be defined as an intentional act by
Employee to obtain a financial benefit from the Company that Employee is not
legally or contractually entitled to) against the Company or WidePoint, or (v)
the failure by the Company in any calendar year to earn annual gross revenue of
no less than sixty percent (60%) of the annual gross revenue earned by the
Company in the immediately preceding calendar year.


5.           Consequences of Termination.


(a)           Upon any termination by the Company for Cause, the death or
permanent disability of Employee or upon Employee’s decision to leave the
Company other than for Good Reason, Employee shall be entitled to be paid
Employee’s Base Salary to the date of termination and the Company shall have no
further liability hereunder (other than for reimbursement for reasonable
business expenses incurred prior to the date of termination and any other vested
benefits).


(b)           Upon any termination by the Company without Cause or by Employee
for Good Reason, the Company shall pay to Employee (i) any unpaid Base Salary
accrued as of the date of termination, (ii) in the event that the termination
occurs prior to the second (2nd) anniversary of the Acquisition, Base Salary at
the annual rate in effect on the date of termination from such date of
termination until the second anniversary of the Acquisition (assuming for this
purpose that a termination had not occurred) in installments in accordance with
the Company’s ordinary Base Salary payroll practices, as well as any earned
bonuses and (iii) reimbursement of any outstanding business expenses for which
Employee is entitled to be reimbursed in accordance with this Agreement up to
and including the date of termination.  The Company shall have no further
liability hereunder (other than for any other vested benefits).

 
Page 3

--------------------------------------------------------------------------------

 


(c)           In the event that Employee shall terminate Employee’s employment
with the Company for “Good Reason” under Section 4(b)(i) above as a result of a
material breach of this Agreement by the Company, then the amount of any
reduction in the principal amount of the Three Million Dollar Note Payable (as
such term is defined in that certain Asset Purchase Agreement, dated as of
December 30, 2011, by and among WidePoint, the Company, AGS and certain
shareholders of AGS (the “Purchase Agreement”)) shall be adjusted as set forth
on Annex A to the Purchase Agreement.


6.           Non-Compete.


(a)           In the event the Employment Period is terminated under Sections
4(a)(ii) or 4(a)(iii) above, then the non-compete provisions of this Section 6
will apply to Employee.  In the event the Employment Period is otherwise
terminated, such as without Cause, then no part of this Section 6 will apply to
Employee.


(b)           Employee recognizes and acknowledges that by virtue of accepting
employment hereunder, Employee will acquire valuable training and knowledge,
enhance Employee's professional skills and experience, and learn proprietary
trade secrets and Confidential Information of the Company and
WidePoint.  Employee further recognizes and acknowledges that the customers,
clients, suppliers and targeted customers of each of the Company, WidePoint and
AGS, the entity with which Employee was previously employed prior to the
Acquisition by the Company of substantially all the business assets of AGS, are
located throughout the United States of America.  In consideration of the
foregoing and this employment contract, Employee agrees that during the
Employment Period and for twelve (12) months thereafter (the "Non-Compete
Period"), Employee will not, at any location within the United States of
America, directly or indirectly (whether as employee, director, owner,
stockholder, consultant, partner (limited or general) or otherwise) own, manage,
control, participate in, consult with, advertise on behalf of, render services
for or in any manner engage in any competitive business of soliciting or
providing wireless and wire line telecommunications management services,
including expense management, information security consulting services, wireless
warranty, wireless equipment replacement, repair and rental, wireless helpdesk
services and telecom expense optimization, invoice billing, management and
payment services, telecommunications asset management, telecommunication device
management (both mobile and fixed), and telecommunications consulting services,
such as network, wireline and wireless contract negotiations, permission based
audits, accounts payable audits and compliance reviews, or any other related
business in which the Company and/or WidePoint is engaged as of the termination
of the Employment Period and in which business Employee was actively involved
during the Employment Period; nor shall Employee (A) solicit any other Person to
engage in the foregoing activities or (B) knowingly request, induce, solicit,
recruit or otherwise attempt to influence any then-existing customers, clients,
suppliers or targeted customers of the Company or WidePoint to curtail any
business they are currently, or in the last 24 months have been, transacting
with the Company or WidePoint (the “Non-Compete”).  For purposes of this
Agreement, the term “targeted customer” shall mean prospective customers or
clients that the Company or WidePoint has contacted within the last 12 months or
included in a sales or strategic plan of the Company or WidePoint prior to the
date of termination of the Employment Period.  Nothing herein will prevent
Employee from being a passive owner of not more than 1% of the outstanding stock
of any class of a corporation which is engaged in a competitive business of the
Company or WidePoint and which is publicly traded, so long as Employee has no
participation in the business of such corporation.  Furthermore, during the
Non-Compete Period, Employee shall not, without the Company’s or WidePoint’s
prior written consent, directly or indirectly, knowingly solicit, encourage or
attempt to influence any existing employee or recruit to leave the employment of
WidePoint or the Company or discourage their employment with the Company or
WidePoint.  Employee agrees that the restraint imposed under this Section 6 is
reasonable and not unduly harsh or oppressive.

 
Page 4

--------------------------------------------------------------------------------

 


(c)           If, at the time of enforcement of any provision of Section 6(b)
above, a court or arbitrator holds that the restrictions stated therein are
unreasonable or unenforceable under circumstances then existing, the Company,
WidePoint and Employee agree that the maximum period, scope, or geographical
area reasonable or permissible under such circumstances will be substituted for
the stated period, scope or area.


(d)           Since a material purpose of this Agreement is to protect the
Company's and WidePoint’s investment in the Employee and to secure the benefits
of Employee's background and general experience in the industry and as a
material inducement to cause the Company and WidePoint to engage in the
Acquisition, the parties hereto agree and acknowledge that money damages may not
be an adequate remedy for any breach of the provisions of this Section 6 or
Section 7.  Therefore, in the event of a breach by Employee of any of the
provisions of this Section 6 or Section 7, the Company, WidePoint and their
successors and assigns may, in addition to other rights and remedies existing in
their favor, apply to any court of law or equity of competent jurisdiction for
specific performance and/or injunctive or other relief in order to enforce or
prevent any violations of the provisions of this Agreement.


7.           Confidential Information.  Employee acknowledges that the
information, data and trade secrets (collectively, "Confidential Information")
obtained by Employee during the course of Employee's performance under this
Agreement, and previously during Employee’s employment with AGS or its
subsidiaries or affiliates prior to the Acquisition, concerning the business or
affairs of WidePoint or the Company (before and after the Acquisition of the
business assets of AGS) are the property of the Company and WidePoint,
respectively.  For purposes of this Agreement, "trade secret" means any method,
program or compilation of information which is used in the business of
WidePoint, the Company and/or the business acquired from AGS, including but not
limited to: (a) techniques, plans and materials used by the Company, WidePoint
or the business acquired from AGS, (b) marketing methods and strategies employed
by the Company, WidePoint or the business acquired from AGS, and (c) all lists
of past or present customers, targeted customers, clients or suppliers of the
Company, WidePoint or the business acquired from AGS.  Employee agrees that
Employee will not disclose to any unauthorized Person or use for Employee's own
account any of such Confidential Information without the written consent of the
Company and WidePoint, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Employee's acts or omissions to act or become known to Employee
lawfully outside the scope of Employee's employment under this
Agreement.  Employee agrees to deliver to the Company and WidePoint at the
termination of Employee's employment, or at any other time the Company or
WidePoint may request, all memoranda, notes, plans, records, reports and other
documents (and copies thereof) relating to the business of the Company,
WidePoint or the AGS business acquired by the Company which Employee may then
possess or have under Employee's control.

 
Page 5

--------------------------------------------------------------------------------

 


8.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by overnight courier
(e.g., Federal Express) or mailed by first class certified mail, return receipt
requested, to the recipient at the address below indicated:



 
To the Company or WidePoint:
Mr. James T. McCubbin

c/o WidePoint Corporation
7926 Jones Branch Drive, Suite 520
McLean, Virginia 22102



 
To Employee:
Michael Mansouri

 
 
_________________________

 
 
_________________________



or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 
Page 6

--------------------------------------------------------------------------------

 


9.           Miscellaneous.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law.  The parties agree that (i) the provisions of this Agreement shall be
severable in the event that any of the provisions hereof are for any reason
whatsoever invalid, void or otherwise unenforceable, (ii) such invalid, void or
otherwise unenforceable provisions shall be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable and (iii) the
remaining provisions shall remain enforceable to the fullest extent permitted by
law.  This Agreement embodies the complete agreement and understanding among the
parties and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.  This Agreement may be executed in
separate counterparts, each of which is deemed to be an original and all of
which taken together constitute one and the same agreement.  The parties further
agree that facsimile signatures or signatures scanned into .pdf (or similar)
format and sent by electronic mail or otherwise shall be deemed original
signatures.  This Agreement is intended to bind and inure to the benefit of and
be enforceable by Employee and the Company and WidePoint, and their respective
successors and assigns.  Employee may not assign Employee's rights or delegate
Employee's obligations hereunder without the prior written consent of the
Company and WidePoint.  The Company and WidePoint may assign their respective
rights and delegate their duties hereunder without the consent of Employee to
Permitted Transferees.  All questions concerning the construction, validity and
interpretation of the Agreement will be governed by the internal law of the
State of Maryland.  The parties hereby agree that the exclusive venue for any
action arising under or relating to this Agreement shall be any federal or state
court sitting in Montgomery County, Maryland.  The parties hereby waive any and
all objections to personal jurisdiction and venue solely as they may relate to
the enforcement of the terms of this Agreement in Montgomery County,
Maryland.  Any provision of this Agreement may be amended or waived only with
the prior written consent of the Company, WidePoint and Employee.  If either
party breaches this Agreement, the prevailing party shall be entitled to recover
costs, including reasonable attorney’s fees, from the non-prevailing party.  In
the event of a breach by either party, the Employee has the right to use
Employee’s own choice of Legal Counsel, not limited to but including Westlake
Legal Group, Potomac Falls, Virginia.


10.           Definitions.  "Person" shall mean and include an individual, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a governmental entity or any department or agency
thereof.  "Permitted Transferee" shall mean WidePoint or a subsidiary, affiliate
or successor of WidePoint or the Company.


[The next page is the signature page]


 
Page 7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first above written.


WITNESS:
  EMPLOYEE:            
    
   
    
      Michael Mansouri            
Attest (Seal):
  WIDEPOINT SOLUTIONS CORP.            
   
 
By:
  
 
James T. McCubbin
   
Steve L. Komar
 
Secretary
   
President
           
Attest (Seal):
  WIDEPOINT CORPORATION            
  
 
By: 
 
 
James T. McCubbin
   
Steve L. Komar
 
Secretary
   
Chairman & Chief Executive Officer
 

 
 
Page 8

--------------------------------------------------------------------------------

 